Per curiam.
This appeal is from an order finding appellant in contempt of a temporary decree in a divorce action. The decree provided that appellant satisfy a delinquent 120 day note and security deed upon the parties’ residence, which had been temporarily awarded to appellee-wife as her abode, in order to prevent foreclosure. Appellant failed to comply and the property was sold at foreclosure *556sale. We affirm. The evidence is sufficient to support the trial court’s order. Also we find the provisions for purging the contempt were reasonable under the facts of this case. Findings of fact and conclusions of law were not required. Hines v. Hines, 237 Ga. 755 (229 SE2d 744) (1976).
Submitted February 16, 1977—
Decided March 2, 1977
Rehearing denied March 17, 1977.
Larry D. Ruskaup, for appellant.
Frank M. Gleason, Clifton M. Patty, Jr., for appellees.

Judgment affirmed.


All the Justices concur.